Exhibit 10.1



AMENDMENT No. 34 TO PURCHASE AGREEMENT No. GPJ-003/96



This Amendment No. 34 (“Amendment 34”) dated as of February 1, 2006 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. (“EMBRAER”) and ExpressJet
Airlines, Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee
from ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
(“BUYER”), collectively hereinafter referred to as the “PARTIES”, and relates to
Purchase Agreement No. GPJ-003/96, as amended from time to time together with
its Attachments (collectively referred to as the “Base Agreement”) and Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
between EMBRAER and BUYER as amended from time to time (together with the Base
Agreement, collectively referred to herein as the “Purchase Agreement” or the
"Agreement") for the purchase of up to two hundred and forty five (245) new
EMB-145 aircraft (the “AIRCRAFT”).



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 34 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to  reschedule
the delivery months for Reconfirmation AIRCRAFT, all as more fully set forth
below;



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to
amend the Purchase Agreement as follows:


AMENDMENT TO RECONFIRMATION AIRCRAFT DELIVERY SCHEDULE

The text of paragraph a.8 of Article 5 of the Purchase Agreement is hereby
deleted and replaced with the following:



a.8.      RECONFIRMATION AIRCRAFT Deliveries

BUYER has the option to purchase up to one hundred (100) additional XR AIRCRAFT
(the "Reconfirmation AIRCRAFT") in accordance with the terms of this Agreement.
Such Reconfirmation AIRCRAFT shall be exercised by BUYER [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] each (the “Reconfirmation
Groups”) as provided for in the table below (“Reconfirmation Delivery
Schedule”). Each option for such Reconfirmation Group shall be exercised no
later than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] prior to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  The Reconfirmation AIRCRAFT shall be delivered in accordance with
the following schedule, provided that all terms and conditions of this Article
5a.8 have been satisfied:



Amendment 34 to Purchase Agreement No.
GPJ-003/96                                                     Page 1of 3

--------------------------------------------------------------------------------




Reconfirmation
Group

XR
Aircraft

Delivery
Month

Reconfirmation
Group

XR
Aircraft

Delivery
Month

  

  



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  



If BUYER exercises its option to purchase the Reconfirmation AIRCRAFT as
described above, a [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] deposit of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] is due and payable for each Reconfirmation Aircraft in such
Reconfirmation Group [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. EMBRAER will give the BUYER notice of the Contractual Delivery Date
of each Reconfirmation Aircraft for which the Buyer has exercised its option in
accordance with the terms of this Article at least [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the first business
day of the relevant above referred to delivery month. Upon BUYER’s exercise of
its option with respect to the Reconfirmation AIRCRAFT, each Reconfirmation
AIRCRAFT so reconfirmed shall be considered an XR AIRCRAFT for all purposes
under the Agreement."



Amendment 34 to Purchase Agreement No.
GPJ-003/96                                                     Page 2 of 3

--------------------------------------------------------------------------------




All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 34, shall remain in full force and effect
without any change.



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 34 to the Purchase Agreement to be
effective as of the date first written above.

  EMBRAER - Empresa Brasileira de
  Aeronáutica S.A.

     

EXPRESSJET AIRILNES, INC.

  

 

By:  /s/Satoshi Yokota            

By:  /s/Frederick S. Cromer               

Name:       Satoshi Yakota
Title:          Executive Vice President
                  Engineering and Development

Name:       Frederick S. Cromer
Title:          Vice President and
                  Chief Financial Officer
                  ExpressJet Airilnes, Inc.

  

By:  /s/Jose Luis D. Molina                

Name:       Jose Luis D. Molina
Title:          Director of Contracts
                  Airline Market

  

Date:               27 April 2006

Date:               27 April 2006

Place:              Sǎo José dos Compos, SP

Place:              Houston, TX  USA

  

Witness:          /s/ Erika L. Natali

Witness:          /s/ Kristy A. Nicholas

Name:             Erika Lulai Natali

Name:             Kristy A. Nicholas

























Amendment 34 to Purchase Agreement No.
GPJ-003/96                                                     Page 3 of 3

--------------------------------------------------------------------------------

